DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toh et al. (US 2010/0236767).
In regard to claim 1, Toh teaches a solid hydrogen storage device (13) having a shape in which a polygonal cross section extends in a longitudinal direction (see fig. 1, 2), comprising:
a plurality of heat exchange tubes (22a/22b) having heat transfer fluid flowing therein and disposed inside the storage device (13) in a polygonal shape corresponding to the cross section of the storage device while extending in the same direction as an extending direction of the storage device (See at least Abstract, ¶ 0043, 0045, 0048; fig. 1); and

In regard to claim 2, Toh teaches the solid hydrogen storage device of claim 1, wherein the plurality of heat exchange tubes (22a/22b) are disposed in a reduced polygonal shape similar to the polygonal shape forming the cross section of the storage device [13] (see fig. 1). Toh teaches the plurality of heat exchange tubes (22a/22b) form a polygonal shape surrounding the storage device.
In regard to claim 5, Toh teaches the solid hydrogen storage device of claim 1, wherein both the polygon forming the cross section of the storage device (13) and the polygon formed by disposing the plurality of heat exchange tubes (22a/22b) are regular polygons having a same number of sides and are disposed concentrically with each other (See fig. 1). Toh teaches that both the storage device (13) and the plurality of heat exchange tubes (22a/22b) form a polygon shape (rectangle/square) and disposed concentrically (having a common center). Toh further teaches MH tank module 13 may be changed to a polygon, such as a triangle and a hexagon (See ¶ 0075).
In regard to claim 6, Toh teaches the solid hydrogen storage device of claim 1, wherein both the polygon forming the cross section of the storage device (13) and the polygon formed by disposing the plurality of heat exchange tubes (22a/22b) are regular polygons having an even number of sides (See fig. 1, 0035, 0075).
In regard to claim 7, Toh teaches the solid hydrogen storage device of claim 1, wherein both the polygon forming the cross section of the storage device (13) and the polygon formed by 
In regard to claim 8, Toh teaches the solid hydrogen storage device of claim 1, wherein both the polygon forming the cross section of the storage device and the polygon formed by disposing the plurality of heat exchange tubes are regular hexagons (See ¶ 0075).
In regard to claim 9, Toh teaches the solid hydrogen storage device of claim 1, further comprising: a plurality of heat exchange fins (17) connected to the heat exchange tubes (22a/22b) in a heat exchangeable manner, wherein each of the fins (17) extends in a direction perpendicular to the direction in which the heat exchange tubes (22a/22b) extend inside the storage device and have a polygonal shape corresponding to the cross section of the storage device (See Abstract, ¶ 0039-0042, 0045, 0048, 0050; fig. 1, 2).
In regard to claim 10, Toh teaches the solid hydrogen storage module, comprising the solid hydrogen storage device of claim 1, wherein a plurality of solid hydrogen storage devices (13) are stacked by extending in parallel to each other and outer surfaces of the solid hydrogen storage devices abut against each other, each of the outer surfaces being formed by joining of sides of a polygon forming a cross section of the solid hydrogen storage device (See ¶ 0025, 0044; fig. 1, 2).
In regard to claim 11, Toh teaches the solid hydrogen storage module of claim 10, wherein the cross section of each of the solid hydrogen storage devices (13) is an equilateral triangle, a square, or a regular hexagon (See ¶ 0075) and the solid hydrogen storage devices are stacked with outer surfaces of the solid hydrogen storage devices abutting against each other, each of the outer surfaces being formed by joining of sides of the polygon forming the cross section of the solid hydrogen storage device (See ¶ 0025, 0044; fig. 1, 2).
In regard to claim 12, Toh teaches the solid hydrogen storage module of claim 10, wherein the cross section of each of the solid hydrogen storage devices is a regular polygon formed by an even number of sides (See ¶ 0075, in this case, hexagon) and the solid hydrogen storage devices are stacked with outer surfaces of the solid hydrogen storage devices abutting against each other, each of the outer surfaces being formed by joining of sides of the polygon forming the cross section of the solid hydrogen storage device (See ¶ 0025, 0044; fig. 1, 2).
In regard to claim 13, Toh teaches the solid hydrogen storage module of claim 10, wherein the cross section of each of the solid hydrogen storage device is a regular hexagon (See ¶ 0075, in this case, hexagon) and the solid hydrogen storage devices are stacked with outer surfaces of the solid hydrogen storage devices abutting against each other, each of the outer surfaces being formed by joining of sides of the polygon forming the cross section of the solid hydrogen storage device (See ¶ 0025, 0044; fig. 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. (US 2010/0236767) in view of Ishikawa et al. (US 4,609,038).
In regard to claims 3 and 4, Toh teaches the solid hydrogen storage device of claim 1 or 2, wherein Toh teaches a plurality of heat exchange tubes (22a/22b) disposed in a polygonal shape similar to the polygonal shape forming the cross section of the storage device, except for the plurality of heat exchange tubes are disposed at positions corresponding to corners where the respective sides forming the cross section of the storage device meet (claim  3) and additional plurality of heat exchange tubes are further disposed inside the polygon of the storage device while being disposed in a polygonal shape (claim 4). 
Ishikawa teaches a solid hydrogen storage device (21) that comprises a plurality of heat exchange tubes (17) are disposed at positions corresponding to corners where the respective sides forming a cross section of the storage device (21) meet (see fig. 5, see any one of the corner heat exchange tube 17) and additional plurality of heat exchange tubes (17) are further disposed inside the polygon of the storage device (21) while being disposed in a polygonal shape (See fig. 4, 5). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to dispose the heat exchange tubes at positions 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/W.M/Examiner, Art Unit 3763          
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763